Exhibit 10.1

 

AMENDMENT NO. 1

 

This Amendment No. 1 (“Amendment”), made this the 29th day of December, 2011
(“Effective Date”), by and between PPD Development, LP, a Texas limited
partnership with offices located at 929 North Front Street, Wilmington, NC 28401
(“PPD”) and VirtualScopics, Inc., with an address of 500 Linden Oaks, Second
Floor, Rochester, New York 14625 (“VS”), shall be an amendment to the Strategic
Alliance Agreement dated October 22, 2010 (“Agreement”). Capitalized terms used
but undefined herein shall have the meaning ascribed to them in the Agreement.

 

WITNESSETH:

 

WHEREAS, PPD and VS have entered into the Agreement which by its terms may be
amended upon the mutual consent of the parties thereto;

 

WHEREAS, PPD and VS hereby mutually consent to amend the terms of the Agreement
in accordance with the terms and conditions set forth herein;

 

NOW, THEREFORE, for the valuable consideration contained herein, and intending
to be legally bound, the parties agree as follows:

 

1. The first paragraph of Section 3 of the Agreement shall be deleted in its
entirety and replaced with the following:

 

“Preferred Services” shall be defined as those imaging services included within
the service offerings of VS at the time of final execution of this Agreement
which are specifically provided by VS in the therapeutic areas of hematology;
oncology; general medicine; central nervous system (CNS) and cardiovascular,
metabolic, critical care (CV/MET & CC) (“Designated Therapeutic Areas”) to the
extent such imaging services are subject to the commitments of VS set forth in
this Section 3 (the “Commitments”). “PPD Services” shall be defined as clinical
research organization services regarding the management of clinical trials for
the development of pharmaceuticals, chemicals, biotechnology, medical devices
and other products through clinical testing. Preferred Services and PPD Services
shall be subject to all of the rights and obligations otherwise set forth in
this Agreement. Nothing contained herein shall be construed to limit the
provision of non-Preferred Services hereunder, however, such non-Preferred
Services shall not be subject to the Commitments set forth in this Section 3.

 

2. Section 3, subsection a. (iii) A. shall be deleted in its entirety and
replaced with the following:

However, nothing contained herein shall be construed to impose upon PPD an
obligation to offer the Joint Solution or to use VS for Preferred Services
where: (1) Sponsor is not in agreement, (2) VS’s pricing is not competitive, (3)
there have been advances in technology not offered by VS, or (4) specific to the
CNS therapeutic area, VS does not offer direct or similar experience or
expertise on the level of study indication and/or particular imaging modality.

 



1

 

 

 

3. The second paragraph of Section 3, subsection a. (vi) shall be deleted in its
entirety and replaced with the following:

 

The Steering Committee shall be comprised of an equal number of representatives
from each party. PPD’s Steering Committee representatives shall be comprised of:
Director, Finance; Therapeutic Head (for each Designated Therapeutic Area);
Relationship Manager; Executive Director, Business Development; Executive
Director, Information Technology; Medical Director, Global Drug Development.
VS’s Steering Committee representatives shall be comprised of: Chief Financial
Officer; Chief Executive Officer/President; Director of Operations and Director
of Project Management. Each party shall provide prior written notice to the
other party of any desired change in Steering Committee representatives. Each
party’s Steering Committee representatives shall hold a position of sufficient
level within its respective company to be able to obtain timely resolution of
disputes submitted to the Steering Committee.

 

4. Upon execution, this Amendment shall be made a part of the Agreement and
shall be incorporated by reference therein. Except as provided herein, all other
terms and conditions of the Agreement shall remain in full force and effect. In
the event of any conflict between the Agreement and this Amendment, the terms of
this Amendment shall govern and control.

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto by their duly authorized officers as of the Effective Date.

 



PPD Development, LP VirtualScopics, Inc. By: PPD GP, LLC   Its General Partner  
        By: s/o William J. Sharbaugh By: s/o Molly Henderson     Name: William
J. Sharbaugh Name: Molly Henderson     Title: Chief Operating Officer Title:
Chief Business & Financial Officer     Date: January 24, 2012 Date: January 6,
2012



 

2

 

 

